302 F.2d 727
Demostenes ARROCHAv.E. A. SALYER.
No. 6938.
United States Court of Appeals Tenth Circuit.
March 5, 1962.

Appeal from the United States District Court for the District of Kansas.
Elwyn L. Cady, Jr., Kansas City, Mo., and Robert G. Knapp, Mission, Kan., for appellant.
Williamson, Cubbison & Vaughan, Kansas City, Kan., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Order entered March 5, 1962, setting aside order of the district court of November 28, 1961, and remanding the cause for determination required by 28 U.S.C. 1915(a) as to whether the appeal is taken in good faith.